Order modified so as to direct a stay of proceedings in the severed proceeding against the appellant Charles H. McCutcheon only until the close of the present term of this court, and if the appeal of said McCutcheon in the said action in which he is plaintiff and the terminal station commission of the city of Buffalo and others are defendants is argued or submitted at the present term of this court, then such stay to continue until the decision of such appeal, and as so modified the order is affirmed, without costs of this appeal to either party. AH concurred.